Citation Nr: 1212086	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to July 1979.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

A Videoconference Board hearing was scheduled for November 1, 2011, and the Veteran failed to appear.  Neither the Veteran nor his representative filed a motion for a new hearing.  Accordingly, the case will be processed as though the request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The Board recognizes that, since this claims file was received at the Board, the Veteran's accredited representative has not provided an Informal Hearing Presentation in support of the appeal.  However, as will be discussed below, the claim is being reopened and remanded for further development.  For this reason, the Board concludes that there is no prejudice in proceeding with this decision at this time.

In regards to the date of the rating decision on appeal, the Board notes that on April 29, 1993, the Veteran was mailed notice of the RO's March 1993 rating decision, which notably denied his application to reopen his claim for service connection of schizophrenia.  On May 21, 1993, VA received a written Notice of Disagreement (NOD) to this denial and on June 22, 1993, a Statement of the Case (SOC) was issued on this matter.  A Supplemental Statement of the Case (SSOC) was issued to the Veteran on January 29, 1994, and in a communication date-stamped by VA on April 1, 1994, the Veteran indicated that he "would like to appeal [his] case" and referenced his "sickness," i.e. schizophrenia.  

A Substantive Appeal consists of either a VA Form 9, or correspondence containing the necessary information.  38 C.F.R. § 20.202.  An appellant's Substantive Appeal to the Board perfects the filing of the NOD, continues the appeal, and frames the issues to be considered.  38 C.F.R. § 20.202; Sondel v. Brown, 6 Vet. App. 218 (1994).  In reviewing an appellant's Substantive Appeal, the Board is not free to give it a narrow construction, but must "review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. App 127 (1991).  Thus, there must be some indication in the appellant's correspondence or VA Form 9 that he wishes to raise a particular issue before the Board.  The indication need not be expressed or highly detailed; it must only reasonably raise the issue, in any of the documents constituting his substantive appeal.  See generally, Talbert v. Brown, 7 Vet. App. 352 (1995).  The appellate process within the VA is intended to be informal and nonadversarial.  See Myers v. Derwinski, 1 Vet. App 127 (1991); see also Manlicon v. West, 12 Vet. App. 238 (1999).

Thus, the communication from the Veteran dated April 1, 1994, constitutes his Substantive Appeal to the issue identified above, as he has specifically identified the issue through referencing his illness and his desire to appeal.  As the indication to appeal need not be expressed or highly detailed, the Board determines, after a liberal reading, that the Veteran's statements at least reasonably raise the pertinent issue, in the document identified above constituting his Substantive Appeal.  See generally, Myers, 1 Vet. App 127; Talbert v. Brown, 7 Vet. App. 352.  Accordingly, this issue has remained on appeal since the March 1993 rating decision.  38 C.F.R. § 20.200.

The issue of entitlement to service connection for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a November 1987 rating decision, the RO last denied the Veteran's application to reopen his claim for service connection of schizophrenia and following notice of this decision, the Veteran did not appeal by filing a NOD.

2.  The evidence received since the November 1987 rating decision is new and material for the claim raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's November 1987 decision denying the application to reopen the claim for service connection of schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Since the November 1987 rating decision new and material evidence to reopen the claim for service connection of schizophrenia has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim for service connection of schizophrenia, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As noted above, the appellant's application to reopen a claim for service connection of schizophrenia was previously denied in November 1987.  The RO denied the claim because the evidence did not establish that the Veteran's pre-existing nervous condition was aggravated beyond normal progression during his short period of active duty.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the November 1987 rating decision the evidence of record consisted of the Veteran's treatment records, his claim and private treatment records from Christ Hospital dated in May 1978 and Olympia Fields Osteopathic Medical Center dated in December 1982 pertaining to treatment for schizophrenia, inter alia.  Notably, the evidence disclosed that the Veteran had a history of pre-service hospitalization for psychiatric problems.  The RO denied the claim on the grounds stated above.

Since the November 1987 numerous pieces of new evidence have been received.  In this regard, the Board notes the presence of a December 2007 letter from M.E.D., M.D., a VA Staff Psychiatrist at the Jesse Brown VA Medical Center (VAMC).  In this letter, Dr. D. relates that she had known the Veteran for about 3 years and that he had reportedly had his first psychotic break during basic training.  Dr. D. stated that the Veteran's "[s]chizophrenia disability [was] related to service in [her] opinion."

Along these lines, the Board notes that the claim was originally denied on the grounds that a pre-existing psychiatric disability was not aggravated by service.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Moreover, new and material evidence need not be received as to each previously unproven element to reopen it.  Shade, supra.  Accordingly, as Dr. D.'s letter is new and as it relates to the unestablished nexus between the Veteran's schizophrenia it is also material.  Accordingly, the claim is reopened.  The underlying claim is addressed below in the remand section.



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for schizophrenia and the claim is reopened; to this extent only is the appeal granted.


REMAND

A review of the claims file discloses a March 17, 2011, memorandum from the RO regarding a formal finding of unavailability of medical treatment records for the Veteran from the Chicago Heights VA Veteran Center (Chicago Heights).  This memorandum documents that the RO attempted to obtain records from this custodian on 5 occasions, but received no response to its requests.  However, following the association of this memorandum with the claims file a June 20, 2011, record from the Chicago Heights Community Based Outpatient Clinic (CBOC) was received.  The Board is sympathetic to the fact that the RO has clearly undertaken substantial efforts to obtain records from the Chicago Heights Veteran Center.  However, given the receipt of new evidence from that institution following the RO's memorandum, the Board concludes that's an additional effort should be made to obtain any outstanding records in that facilities' possession.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must again attempt to obtain any VA records not currently associated with the claims file, particularly any from the Chicago Heights CBOC.

A review of the claims file also discloses that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  No attempt to obtain the records associated with this claim has been made and he was apparently awarded such benefits due to his schizophrenia.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant medical records or SSA disability records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, the RO/AMC should attempt to obtain the Veteran's SSA records and associate them with the claims file.

Lastly, the Board finds that the Veteran should be afforded a VA examination as the recently associated VA Staff Psychiatrist's opinion suggests that the Veteran may have incurred schizophrenia in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits.  Perform any and all follow-up as necessary, and document negative results.

2.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Chicago Heights CBOC.  Perform any and all follow-up as necessary, to include requesting assistance from the Veteran in obtaining these records, and document negative results.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his schizophrenia.

The following considerations will govern the examination:  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following question(s) and provide a full statement of the basis/es for the conclusion(s) reached:

a.  Does the evidence of record clearly and unmistakably show that the Veteran had schizophrenia that existed prior to his entry onto active duty?

b.  If the answer is "yes," does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service?
c.  If the answer is "no," is it at least as likely as not (a 50 percent or greater probability) that any current schizophrenia is etiologically related to service or had its onset during the Veteran's period of active military service or within the initial post-service year?

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


